                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CYMEYON V. HILL,
                                   7                                                        Case No. 21-cv-03640-YGR (PR)
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER OF DISMISSAL WITHOUT
                                   9                                                        PREJUDICE
                                         J. WEAVER, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          On May 14, 2021, Plaintiff, a civil detainee, filed the present pro se prisoner complaint
Northern District of California
 United States District Court




                                  13   under 42 U.S.C. § 1983. On that same date the Clerk of the Court sent a notice to Plaintiff,

                                  14   informing him that his action could not go forward until he paid the filing fee or filed a completed

                                  15   prisoner's in forma pauperis application. The Clerk sent Plaintiff a blank in forma pauperis

                                  16   application and told him that he must pay the fee or return the completed application within

                                  17   twenty-eight days or his action would be dismissed. More than twenty-eight days have passed and

                                  18   Plaintiff has not paid the filing fee, returned the in forma pauperis application or otherwise

                                  19   communicated with the Court.

                                  20          Accordingly, this action is DISMISSED WITHOUT PREJUDICE. The Clerk shall

                                  21   terminate all pending motions and close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 7/12/2021                                 ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
